     Case 2:16-cv-00010-JPB-MJA Document 155 Filed 05/13/21 Page 1 of 3 PageID #: 600

USCA4 Appeal: 19-6902      Doc: 17         Filed: 05/13/2021     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 19-6902


        OMARI H. PATTON,

                            Plaintiff - Appellant,

                     v.

        CRYSTAL KIMBLE,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Elkins. John Preston Bailey, District Judge. (2:16-cv-00010-JPB-MJA)


        Submitted: May 11, 2021                                           Decided: May 13, 2021


        Before KING, KEENAN, and WYNN, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Omari H. Patton, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
     Case 2:16-cv-00010-JPB-MJA Document 155 Filed 05/13/21 Page 2 of 3 PageID #: 601

USCA4 Appeal: 19-6902        Doc: 17         Filed: 05/13/2021    Pg: 2 of 3




        PER CURIAM:

               Omari H. Patton appeals the district court’s order, entered upon remand from this

        court, see Patton v. Kimble, 717 F. App’x 271, 272 (4th Cir. 2018) (No. 17-7032), granting

        Federal Corrections Officer Crystal Kimble’s motion for summary judgment in Patton’s

        civil rights action filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau

        of Narcotics, 403 U.S. 388 (1971). The sole issue remaining after we ruled in Patton’s

        prior appeal, see Patton, 717 F. App’x at 272, was Patton’s claim that Kimble violated the

        First Amendment by retaliating against Patton for filing administrative grievances. On

        remand, the district court analyzed the issue pursuant to Ziglar v. Abassi, 137 S. Ct. 1843

        (2017), and ruled that the implied-damages remedy recognized in Bivens does not extend

        to First Amendment retaliation claims such as the one Patton advanced.

               We recently addressed this issue in Earle v. Shreves, * holding that the Bivens

        remedy may not “be extended to include a federal inmate’s claim that prison officials

        violated his First Amendment rights by retaliating against him for filing grievances.” 990

        F.3d 774, 776 (4th Cir. 2021). Earle thus confirms the propriety of the district court’s

        dispositive ruling. Accordingly, we affirm the district court’s order granting summary

        judgment to Kimble. Patton v. Kimble, No. 2:16-cv-00010-JPB-MJA (N.D.W. Va. June

        17, 2019).




               *
                   We held this appeal in abeyance pending the disposition in Earle.

                                                      2
     Case 2:16-cv-00010-JPB-MJA Document 155 Filed 05/13/21 Page 3 of 3 PageID #: 602

USCA4 Appeal: 19-6902         Doc: 17    Filed: 05/13/2021   Pg: 3 of 3




              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                  AFFIRMED




                                                  3
